DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the second Office Action on merits for application no. 16/322,688 filed 15 April 2019. Claims 11-19 pending. Claims 1-10 canceled.

Allowable Subject Matter
Claims 11-19 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 11:
A hydraulic system for an automatic transmission, of a motor vehicle, comprising: hydraulic cylinders of at least one clutch, and gear selectors is actuated. which hydraulic system includes a pressure accumulator for providing an accumulator pressure in the hydraulic system, wherein, in at least one clutch path leading from the pressure accumulator to the clutch hydraulic cylinder, a clutch valve, which is operated by an electronic control unit, and with which a hydraulic pressure applied to the clutch hydraulic cylinder is adjusted. and a pressure sensor, with which the hydraulic pressure applied to the clutch hydraulic cylinder can be detected, are arranged, and having a charging hydraulic pump, which delivers hydraulic fluid into the hydraulic system in a charging process to increase the actual accumulator pressure, wherein the electronic control unit includes a diagnostic module, with which a preload pressure diagnosis is carried out, in which the diagnostic module checks a 
Regarding claim 11, the prior art of record fails to teach or render obvious all the limitations set forth. In particular, applicant amended the claims to better set forth the metes and bounds of the claimed invention. Without any further references that teach or disclose the claimed system, the claim is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 22 December 2021, with respect to pages 7 and 8 have been fully considered and are persuasive.  The 35 USC 112 rejection of claims 11-19 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/DAVID J HLAVKA/Primary Examiner, Art Unit 3659